MEMORANDUM OPINION
No. 04-06-00146-CV
IN RE Robert HUFFMAN
Original Mandamus Proceeding (1)

PER CURIAM

Sitting: Alma L. López, Chief Justice
  Catherine Stone , Justice
  Sandee Bryan Marion , Justice
Delivered and Filed: March 29, 2006
PETITION FOR WRIT OF MANDAMUS DENIED

 On March 9, 2006, Robert Huffman filed a motion for leave to file a petition for a writ of mandamus and a petition for a
writ of mandamus with this court.  In his mandamus petition, Huffman seeks a reversal of his conviction for failure to stop
and render aid.  To be entitled to the extraordinary remedy of a writ of mandamus, a relator must show the trial court
committed a clear abuse of discretion and he has no adequate remedy at law, such as an appeal.  Walker v. Packer, 827
S.W.2d 833, 839-40 (Tex. 1992).  We note that Huffman has filed a notice of appeal from his conviction and a related
appeal is pending before this court.  See Huffman v. State of Texas, 04-06-00126-CR.  The arguments Huffman asserts in his
mandamus petition may be made in the brief to be filed in Huffman's appeal.  A writ of mandamus is not a substitute for an
appeal and, therefore, is not the proper vehicle for the type of relief Huffman seeks.  See Walker, 827 S.W.2d at 840-41.
Because this court has determined that Huffman is not entitled to the relief sought, his petition is denied.  See Tex. R. App.
P. 52.8(a).  Huffman's motion for leave to file a petition for a writ of mandamus also is denied on the basis that such a
motion is no longer required under the Texas Rules of Appellate Procedure. See Tex. R. App. P. 52. 
        PER CURIAM
1. This proceeding arises out of Cause No. 2005-CR-0697 , styled State of Texas v. Robert Huffman, pending in the 227th
Judicial District Court, Bexar County, Texas , the Honorable Philip A. Kazen, Jr., presiding.